Citation Nr: 0022753	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $14,014.94.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from July 1970 to December 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Roanoke, Virginia.  


FINDINGS OF FACT


1.  The overpayment of VA improved pension benefits in the 
amount of $14,014.94 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  Although the veteran demonstrates some financial 
hardship, the creation of the debt was solely the veteran's 
fault, with no fault on the part of the VA.  

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

4.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$14,014.94 would not be against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In a July 1992 rating decision, the RO determined that the 
veteran was entitled to nonservice-connected pension 
benefits.  In August 1992, the veteran was advised that he 
had been awarded VA improved pension benefits.  In that 
notice, he was provided a VA form 21-8768, which informed him 
that he was obligated to provide prompt notice of any change 
in income or net worth and that a failure to provide such 
would result in the creation of an overpayment which would be 
subject to recovery. 

In June 1993, an Eligibility Verification Report (EVR) was 
received from the veteran in which he indicated that he was 
living with his wife and their 3 dependents and that their 
only income was derived from Social Security benefits for 
himself and the 3 children.  In July 1993, his benefits were 
adjusted accordingly.  The veteran was again informed of his 
obligations to correctly, thoroughly, and promptly report all 
of his family income.  He was provided another VA Form 21-
8768.

In May 1994, an EVR was received from the veteran in which he 
indicated that he was living with his wife and their 3 
dependents and that their only income was derived from Social 
Security benefits for himself and the 3 children.  
Thereafter, the veteran submitted further information 
regarding his family's medical expenses to include his 
spouse's expenses.  In August 1995, his benefits were 
adjusted accordingly.  He was provided another VA Form 21-
8768.

Thereafter, in an August 1995 letter, the veteran was advised 
that in January 1996, he would not receive an EVR if he and 
his family had no income other than income from the Social 
Security Administration or no income.  However, he was 
reminded that if in 1994, his income/net worth or dependency 
status changed, that he should notify the VA.

Thereafter, the veteran submitted further information 
regarding his family's medical expenses to include his 
spouse's expenses.  In December 1995, his benefits were 
adjusted accordingly.  He was provided another VA Form 21-
8768.  In February 1996, the veteran submitted further 
information regarding his family's medical expenses to 
include his spouse's expenses.  In March 1996, the VA 
requested further information in that regard.  In January 
1997, further information was received regarding medical 
expenses to include his spouse's expenses.

In January 1997, the veteran's improved pension benefits were 
adjusted with regard to the medical expenses, a legislative 
increase, and dependency status.  

Thereafter, information was received showing that his family 
had additional income in 1994.  The veteran was notified of 
this information in July 1997, and per an October 1997 
letter, his benefits were retroactively adjusted according to 
that information.  In October 1997, the veteran was advised 
that this action resulted in an overpayment of VA improved 
pension benefits in the amount of $372.  

In January and February 1998, the veteran reported more 
unreimbursed medical expenses to include his spouse's 
expenses.  In February 1998, the veteran informed the VA that 
he and his wife separated at the end of November 1997, and 
had since filed for divorce.  He requested that she be 
removed from his award of VA benefits.  In March 1998, the RO 
informed the veteran that the RO proposed to reduce his VA 
improved pension benefits based on information showing that 
his wife had wage income from 1995, 1996, and 1997, which he 
had not previously reported.  

In April 1998, an EVR was received in which the veteran 
reported that his sole source of income was derived from 
Social Security Administration benefits for himself and his 3 
children.   He related that he was married, but not living 
with his spouse and that he had been separated since the end 
of November 1996.  The veteran indicated that one of his 
children was living with him.  The veteran indicated that 
although he had listed the income of his children, this 
income was received by his wife and he had no access to that 
income.  He also indicated that since one of the children was 
living with him, he would be deducting $100 from his support 
payments to his wife.  The veteran also filed an Application 
for Exclusion of Children's Income.  Thereafter, in April 
1998, his benefits were adjusted accordingly.  

In May 1998, the veteran was informed that his VA improved 
pension benefits had been retroactively reduced and that his 
wife had been removed from his award effective the day of 
their separation.  

In June 1998, a financial status report was received from the 
veteran in which he indicated that his monthly expenses 
exceeded his monthly income by less than $20.  Thereafter, 
the veteran requested a waiver of the recovery of the debt 
created by the retroactive adjustment in his VA improved 
pension benefits.  At that time, the debt was calculated to 
be $21,808.60.  

In August 1998, the veteran was again notified of a 
retroactive adjustment in his VA improved pension benefits to 
reflect that the children's income was excluded.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In August 1998, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
improved pension benefits would not be against equity and 
good conscience.  The Board notes that the Committee also 
noted that the amount of the overpayment had been reduced to 
$14,014.94 when the children's income was removed from 
consideration of family income.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1999).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(1999).  After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault for not notifying the VA that his wife had wage 
income since 1995 and that he and his wife had separated as 
of November 1996.  While the veteran does not dispute that 
his wife was earning wages, he asserts that since they 
separated, he had no access to her income.  However, the 
Board notes that she was earning income which he did not 
report even before they separated.  With regard to the 
separation, the veteran did not timely notify VA of the 
separation and he continued to claim her medical expenses as 
part of his unreimbursed medical expenses; thus indicating 
that they were not in fact separated.  The veteran was fully 
notified on multiple occasions of his responsibilities as a 
pension recipient.  These responsibilities included his duty 
to promptly notify VA of changes in income and dependency 
status.  The veteran failed to do so in this case.  
Accordingly, he was solely at fault in the creation of the 
overpayment.  There is no indication of any fault on the part 
of the VA, as the agency relied on the veteran's reports of 
income in awarding benefits and making appropriate 
adjustments.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, and as such, 
recoupment of those benefits would not defeat the purpose of 
the benefit and unjust enrichment to the debtor would result 
absent recovery.  Likewise, there is no indication that the 
veteran's reliance on VA benefits resulted in relinquishment 
of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran submitted a financial status report in 
September 1998.  This correspondence shows that his monthly 
expenses exceed his monthly income (including VA income) by 
over $400.  However, the veteran listed his child support as 
$100 more than what he is paying per his VA notification in 
April 1998.  In addition, the monthly debts include a car 
payment of over $170.  The information shows that the veteran 
acquired this car after the March 1998 VA notification in 
which he was informed of the proposed reduction in his VA 
benefits.  The veteran has not supplied evidence which would 
suggest that his indebtedness to the Government should not be 
afforded the same consideration and attention he provides to 
this automobile obligation.  Further, a recent EVR shows that 
the veteran has joint custody of another child and that he is 
receiving $200 a month in child support.  In light of the 
foregoing, the Board finds that while there may be some 
financial hardship in this case, it is not the controlling 
element of equity and good conscience; rather the other 
factors under consideration of equity and good conscience 
outweigh any financial hardship in this case.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

